Citation Nr: 0332902	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-16 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for fibromyositis, 
generalized, left shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for fibromyositis, 
generalized, right shoulder, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for fibromyositis, 
generalized, back, currently evaluated as 20 percent 
disabling.

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1971.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2000 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In May 2001, the Board 
denied the issues listed above; the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which, by means of an Order issued in May 
2003, vacated the Board's May 2001 decision and remanded the 
case to the Board for further action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of his claims file reveals that he 
has not been furnished with specific information as to VA's 
enhanced obligations under the VCAA, and in particular as to 
VA's obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

It must also be noted that the United States Court of Appeals 
for the Federal Circuit, in a decision promulgated on 
September 22, 2003, invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Federal Court made a 
conclusion similar to the one reached in DAV v. Principi, 
supra (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  In the more recent decision, the Federal Court 
found that the 30-day period provided in § 3.159(b)(1) for 
response to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

This case is accordingly REMANDED for the following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
she must do to assist in the development 
of his claim;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  The RO is to review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and with any other 
applicable legal precedent.

3  Following receipt of any additional 
evidence, and/or completion of any 
additional development required in 
response to information furnished 
pursuant to the above actions, the RO 
should review the veteran's claims and 
determine whether the benefits sought on 
appeal can now be granted.  If the 
decision remains in any manner adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case, and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of the claims on 
appeal should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




